Fourth Court of Appeals
                                        San Antonio, Texas
                                                 June 9, 2021

                                            No. 04-21-00221-CV

    IN RE Agustin ESTRADA, individually and doing business as AE TRUCKING, Relator

                                            Original Proceeding 1

                                                   ORDER

        The petition for writ of mandamus and motion for temporary relief are DENIED.

        It is so ORDERED on June 9, 2021.



                                                                      _____________________________
                                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2018-CI-18478 pending in the 407th Judicial District Court, Bexar County,
Texas, the Honorable Tina Torres presiding. In the mandamus petition, relator also named the Honorable Peter Sakai
and the Honorable Angelica Jimenez as respondents.